 



EXHIBIT 10.1
PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN
(as amended and restated effective October 12, 2005)
1. Purpose.
     The purposes of the Plan are to provide long-term incentives and rewards to
employees, directors or other persons responsible for the success and growth of
the Company and its Affiliates, to attract and retain such persons on a
competitive basis and to associate the interests of such persons with those of
the Company and its Affiliates.
2. Amendment and Restatement; Effective Date & Duration.
     The Plan was adopted by the Board of Directors on July 11, 2002, became
effective on August 1, 2002 and was approved by the stockholders of the Company
at the annual meeting of the stockholders held on October 17, 2002. This
amendment and restatement of the Plan was adopted by the Board of Directors on
July 7, 2005 and shall become effective upon the approval thereof by the
stockholders of the Company at the annual meeting of the stockholders to be held
on October 12, 2005. The Plan is unlimited in duration and, in the event of the
termination of the Plan, shall remain in effect as long as any Awards under it
are outstanding; provided, however, that to the extent required by the Code,
(i) no Incentive Stock Option may be granted on a date that is more than ten
years from the date that this amendment and restatement of the Plan is approved
by stockholders, and (ii) no Performance Award may be granted on a date that is
more than five years from the date that this amendment and restatement of the
Plan is approved by stockholders unless the Performance Goals upon which such
Performance Award is based have been resubmitted to and approved by the
stockholders of the Company within the five-year period preceding such date.
3. Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:
          (a) “Affiliate” means (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and (ii) any
entity in which the Company has a significant equity interest, in each case as
determined by the Committee.
          (b) “Award” means any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Award or Stock Award granted under the
Plan.
          (c) “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.
          (d) “Board” means the Board of Directors of the Company.
          (e) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.
          (f) “Committee” means the Compensation and Governance Committee of the
Board or any successor committee of the Board designated by the Board to
administer the Plan. The Committee shall be comprised of not less than such
number of Directors as shall be required to permit Awards granted under the Plan
to qualify under Rule 16b-3, and each member of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m). The Company expects to have the
Plan administered in accordance with the requirements for the award of
“qualified performance-based compensation” within the meaning of Section 162(m).

 



--------------------------------------------------------------------------------



 



          (g) “Company” means Paychex, Inc.
          (h) “Director” means a member of the Board.
          (i) “Eligible Person” means any officer, non-employee Director,
employee, consultant or advisor providing services to the Company or an
Affiliate whom the Committee determines to be an Eligible Person. An Eligible
Person must be a natural person.
          (j) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and the applicable rules and regulations promulgated
thereunder.
          (k) “Fair Market Value” means, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing,
unless otherwise determined by the Committee, the Fair Market Value of Shares on
a given date for purposes of the Plan shall be the closing sale price of the
Shares on NASDAQ, as reported in the consolidated transaction reporting system
on such date or, if NASDAQ is not open for trading on such date, on the most
recent preceding date when NASDAQ is open for trading.
          (l) “Incentive Stock Option” means an option granted under Section
7(a) that is intended to meet the requirements of Section 422 of the Code.
          (m) “Non-Qualified Stock Option” means an option granted under Section
7(a) that is not intended to be an Incentive Stock Option.
          (n) “Option” means an Incentive Stock Option or a Non-Qualified Stock
Option.
          (o) “Participant” means an Eligible Person designated to be granted an
Award.
          (p) “Performance Award” means any right granted under Section 7iv(e).
          (q) “Performance Goal” means one or more of the following performance
goals, either individually, alternatively or in any combination, applied on a
corporate, subsidiary or business unit basis, in each case, as determined by the
Committee: total revenue or service revenue, earnings per share, net income,
operating income, stockholder return, return on investment, return on assets,
return on equity or return on capital. Such goals may reflect absolute entity or
business unit performance or a relative comparison to the performance of a peer
group of entities or other external measure of the selected performance
criteria. Pursuant to rules and conditions adopted by the Committee on or before
the 90th day of the applicable performance period for which Performance Goals
are established, the Committee may appropriately adjust any evaluation of
performance under such goals to include or exclude the effect of certain events,
including any of the following events: interest on funds held for clients; asset
write-downs; litigation or claim judgments or settlements; changes in tax law,
accounting principles or other such laws or provisions affecting reported
results; severance, contract termination and other costs related to entering or
exiting certain business activities; and gains or losses from the acquisition or
disposition of businesses or assets or from the early extinguishment of debt, or
other unusual items, as determined by the Committee.
          (r) “Plan” means this Paychex, Inc. 2002 Stock Incentive Plan, as
amended and restated.
          (s) “Restricted Stock” means an Award of restricted Shares granted
under Section 7(d). Restricted Stock shall cease to be Restricted Stock at the
time that such restrictions and risks of forfeiture lapse in accordance with the
terms of this Plan or the applicable Award Agreement.
          (t) “Restricted Stock Unit” means a unit granted under Section 7(d)
evidencing the right to receive a Share (or a cash payment equal to the Fair
Market Value of a Share) at some future date.
          (u) “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule or regulation.
          (v) “Section 162(m)” means Section 162(m) of the Code and the
applicable treasury regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



          (w) “Section 409A” means Section 409A of the Code and related treasury
regulations and pronouncements.
          (x) “Shares” means shares of $.01 par value common stock of the
Company or such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 5(c).
          (y) “Stock Appreciation Right” means any right granted under
Section 7(b).
          (z) “Stock Award” means an Award of Shares granted under Section 7(c).
4. Administration.
          (a) Power and Authority of the Committee. The Plan shall be
administered by the Committee. Subject to the express provisions of the Plan and
to applicable law, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or the method by which payments or other rights are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement; (v) amend the terms and conditions
of any Award or Award Agreement, provided, however, that, except as otherwise
provided in Section 5(c), the Committee shall not reprice, adjust or amend the
exercise price of Options or the strike price of Stock Appreciation Rights
previously awarded to any Participant, whether through amendment, cancellation
and replacement grant, or any other means; (vi) except as otherwise provided in
this Plan, accelerate the exercisability of any Award or the lapse of
restrictions relating to any Award; (vii) determine whether, to what extent and
under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(viii) determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder of the Award or the Committee; (ix) interpret
and administer the Plan and any instrument or agreement, including any Award
Agreement, relating to the Plan; (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award or Award Agreement shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon any Participant and any holder or beneficiary of any
Award or Award Agreement.
          (b) Delegation. The Committee may delegate its powers and duties under
the Plan to one or more Directors (including a Director who is also an officer
of the Company) or a committee of Directors, subject to such terms, conditions
and limitations as the Committee may establish in its sole discretion; provided,
however, that the Committee shall not delegate its powers and duties under the
Plan (i) with regard to officers or directors of the Company or any Affiliate
who are subject to Section 16 of the Exchange Act or (ii) in such a manner as
would cause the Plan not to comply with the requirements of Section 162(m). In
addition, the Committee may authorize one or more officers of the Company to
grant Options under the Plan, subject to the limitations of Section 157 of the
Delaware General Corporation Law; provided, however, that such officers shall
not be authorized to grant Options to officers or directors of the Company or
any Affiliate who are subject to Section 16 of the Exchange Act.
          (c) Power and Authority of the Board of Directors. Notwithstanding
anything to the contrary contained herein, the Board may, at any time and from
time to time, without any further action of the Committee, exercise the powers
and duties of the Committee under the Plan, unless the exercise of such powers
and duties by the Board would cause the Plan not to comply with the

 



--------------------------------------------------------------------------------



 



requirements of Section 162(m), Section 16 of the Exchange Act, NASDAQ or any
other securities exchange the rules of which are applicable to the Company, or
other pertinent laws.
5. Shares Available for Awards.
          (a) Shares Available. Subject to adjustment as provided in
Section 5(c), the aggregate number of Shares that may be issued under all Awards
under the Plan shall be the sum of (i) 27,500,000, plus (ii) any Shares
available under the Company’s 1998 Stock Incentive Plan as of August 1, 2002,
plus (iii) any Shares that become available under the Company’s 1998 Stock
Incentive Plan after August 1, 2002 upon the expiration, termination, forfeiture
or cancellation of options issued thereunder. Shares to be issued under the Plan
may be either authorized but unissued Shares, or Shares that have been
reacquired by the Company and designated as treasury shares. If an Award
terminates or is forfeited or cancelled without the issuance of any Shares, then
the number of Shares counted against the aggregate number of Shares available
under the Plan with respect to such Award, to the extent of any such
termination, forfeiture, cancellation or other event, shall again be available
for granting Awards under the Plan. If the Shares underlying an Award of
Restricted Stock are forfeited or otherwise reacquired by the Company prior to
vesting, whether or not dividends have been paid on such Shares, then the number
of Shares counted against the aggregate number of Shares available under the
Plan with respect to such Award of Restricted Stock, to the extent of any such
forfeiture or reacquisition by the Company, shall again be available for
granting Awards under the Plan. In the case of a Stock Appreciation Right, the
number of shares available for issuance under the Plan shall be reduced by the
number of Shares underlying the Stock Appreciation Right, and not just the
Shares actually issued upon the exercise of the Stock Appreciation Right.
          (b) Accounting for Awards. For purposes of this Section 5, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan.
          (c) Adjustments. In the event that the Committee shall determine that
any dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards; (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards; and (iii) the purchase or exercise
price with respect to any Award.
          (d) Award Limitations.
          i. Section 162(m) Limitation for Certain Types of Awards. No Eligible
Person may be granted Options, Stock Appreciation Rights or any other Award or
Awards the value of which is based solely on an increase in the value of the
Shares after the date of grant of such Award or Awards, for more than 1,500,000
Shares (subject to adjustment as provided in Section 5(c)) in the aggregate in
any calendar year. The foregoing annual limitation specifically includes the
grant of any Award or Awards representing “qualified performance-based
compensation” within the meaning of Section 162(m).
          ii. Section 162(m) Limitation for Performance Awards. The maximum
amount payable pursuant to all Performance Awards to any Participant in the
aggregate in any calendar year shall be $6,000,000 in value, whether payable in
cash, Shares or other property. This limitation does not apply to any Award
subject to the limitation contained in Section 5(d)i.
          iii. Plan Limitation on Restricted Stock, Restricted Stock Units and
Stock Awards. No more than 7,500,000 Shares, subject to adjustment as provided
in Section 5(c), shall

 



--------------------------------------------------------------------------------



 



be available under the Plan for issuance pursuant to grants of Restricted Stock,
Restricted Stock Units and Stock Awards; provided, however, that if any Awards
of Restricted Stock Units terminate or are forfeited or cancelled without the
issuance of any Shares or if the Shares underlying an Award of Restricted Stock
are forfeited or otherwise reacquired by the Company prior to vesting, whether
or not dividends have been paid on such Shares, then the Shares subject to such
termination, forfeiture, cancellation or reacquisition by the Company shall
again be available for grants of Restricted Stock, Restricted Stock Units and
Stock Awards for purposes of this limitation on grants of such Awards. Grants of
Stock Awards other than Awards of Restricted Stock shall only be made to
officers and directors of the Company and its Affiliates, shall only be made in
lieu of salary or cash bonus, and the number of Shares awarded shall be
reasonable.
          iv. Limitation on Incentive Stock Options. The maximum number of
Shares that may be delivered under Incentive Stock Option grants shall be
27,500,000, subject to adjustment as provided in Section 5(c). In addition, the
aggregate Fair Market Value (determined as of the date of grant) of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by any individual during any calendar year (under the Plan and all other
incentive stock plans of the Company) shall not exceed $100,000. To the extent
that the aggregate Fair Market Value (determined as of the date of grant) of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by any individual during any calendar year (under the Plan and all
other incentive stock plans of the Company) exceeds $100,000, such Incentive
Stock Options shall be treated as Non-Qualified Stock Options; this provision
shall be applied by taking Options into account in the order in which they were
granted.
6. Eligibility.
          Any Eligible Person shall be eligible to be designated a Participant.
In determining which Eligible Persons shall receive an Award and the terms of
any Award, the Committee may take into account the nature of the services
rendered by the respective Eligible Persons, their present and potential
contributions to the success of the Company or such other factors as the
Committee, in its discretion, shall deem relevant. Notwithstanding the
foregoing, an Incentive Stock Option may only be granted to full-time or
part-time employees (which term as used herein includes, without limitation,
officers and Directors who are also employees), and an Incentive Stock Option
shall not be granted to an employee of an Affiliate unless such Affiliate is
also a “subsidiary corporation” of the Company within the meaning of Section
424(f) of the Code.
7. Awards.
          (a) Options. The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:
          i. Exercise Price. The purchase price per Share purchasable under an
Option shall be determined by the Committee and shall not be less than
100 percent of the Fair Market Value of a Share on the date of grant of such
Option; provided, however, that the Committee may designate a per share exercise
price below Fair Market Value on the date of grant if the Option is granted in
substitution for a stock option previously granted by an entity that is acquired
by or merged with the Company or an Affiliate so long as the substituted Option
preserves the aggregate intrinsic value and the ratio of the exercise price to
the Fair Market Value of the stock option that it replaces.
          ii. Option Term. The term of each Option shall be fixed by the
Committee but shall not be longer than ten years from the date of grant.
          iii. Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part and the
method or methods by which, and the form or forms in which, payment of the
exercise price with respect thereto may be made or deemed to have been made.

 



--------------------------------------------------------------------------------



 



          iv. Incentive Stock Option Requirements. Each Option intended to
qualify as Incentive Stock Option shall comply with the requirements applicable
to “incentive stock options” under Section 422 of the Code.
          (b) Stock Appreciation Rights. The Committee is hereby authorized to
grant Stock Appreciation Rights to Eligible Persons subject to the terms of the
Plan and any applicable Award Agreement. A Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive upon
exercise thereof the excess of (i) the Fair Market Value of one Share on the
date of exercise (or, if the Committee shall so determine, at any time during a
specified period before or after the date of exercise) over (ii) the strike
price of the Stock Appreciation Right as specified by the Committee, which price
shall not be less than 100 percent of the Fair Market Value of one Share on the
date of grant of the Stock Appreciation Right; provided, however, that the
Committee may designate a per share strike price below Fair Market Value on the
date of grant if the Stock Appreciation Right is granted in substitution for a
stock appreciation right previously granted by an entity that is acquired by or
merged with the Company or an Affiliate so long as the substituted Stock
Appreciation Right preserves the aggregate intrinsic value and the ratio of the
strike price to the Fair Market Value of the stock appreciation right that it
replaces. Subject to the terms of the Plan and any applicable Award Agreement,
the strike price, term, methods of exercise, dates of exercise, methods of
settlement and any other terms and conditions of any Stock Appreciation Right
shall be as determined by the Committee. The Committee may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right as it
may deem appropriate.
          (c) Stock Awards. The Committee is hereby authorized to grant to
Eligible Persons Shares without restrictions thereon, as deemed by the Committee
to be consistent with the purpose of the Plan. Subject to the terms of the Plan
and any applicable Award Agreement, such Stock Awards may have such terms and
conditions as the Committee shall determine.
          (d) Restricted Stock and Restricted Stock Units. The Committee is
hereby authorized to grant Awards of Restricted Stock and Restricted Stock Units
to Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:
          i. Restrictions. Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote the Shares underlying an Award
of Restricted Stock or the right to receive any dividend or other right or
property with respect to such Shares), which restrictions may lapse separately
or in combination at such time or times, in such installments or otherwise, as
the Committee may deem appropriate. The minimum vesting period of such Awards
shall be three years from the date of grant, unless the Award is conditioned on
performance of the Company or an Affiliate or on personal performance (other
than continued service with the Company or an Affiliate), in which case the
Award may vest over a period of at least one year from the date of grant.
Notwithstanding the foregoing, the Committee may permit acceleration of vesting
of such Awards in the event of the Participant’s death, disability or retirement
or a change in control of the Company.
          ii. Issuance and Delivery of Shares. The Shares underlying any Award
of Restricted Stock granted under the Plan shall be issued at the time such
Awards are granted and may be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company. Such certificate or certificates shall be registered in the name of
the Participant and shall bear an appropriate legend referring to the
restrictions applicable to such Restricted Stock. A stock certificate or
certificates, without restrictive legend, representing the Shares underlying an
Award of Restricted Stock that is no longer subject to restrictions shall be
delivered to the Participant promptly after the applicable restrictions lapse or
are waived. In the case of Restricted Stock Units, no Shares shall be issued at
the time such Awards are granted. Upon the lapse or waiver of restrictions and
the restricted period relating to Restricted Stock Units evidencing the right to
receive Shares, a stock certificate or certificates, without restrictive

 



--------------------------------------------------------------------------------



 



legend, representing the underlying Shares shall be issued and delivered to the
holder of the Restricted Stock Units.
          iii. Forfeiture. Except as otherwise determined by the Committee, upon
a Participant’s termination of employment or resignation or removal as a
Director (in either case, as determined under criteria established by the
Committee), all Restricted Stock and all Restricted Stock Units held by the
Participant at such time and still subject to restrictions shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with respect to Restricted
Stock or Restricted Stock Units.
          (e) Performance Awards. The Committee is hereby authorized to grant to
Eligible Persons Performance Awards which are intended to be “qualified
performance-based compensation” within the meaning of Section 162(m). A
Performance Award granted under the Plan may be payable in cash or in Shares
(including, without limitation, Restricted Stock), as determined by the
Committee. Performance Awards shall, to the extent required by Section 162(m),
be conditioned solely on the achievement of one or more objective Performance
Goals, and such Performance Goals shall be established by the Committee within
the time period prescribed by, and shall otherwise comply with the requirements
of, Section 162(m). Subject to the terms of the Plan and any applicable Award
Agreement, the Performance Goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Award
granted, the amount of any payment or transfer to be made pursuant to any
Performance Award and any other terms and conditions of any Performance Award
shall be determined by the Committee. The Committee shall also certify in
writing that such Performance Goals have been met prior to payment of the
Performance Awards to the extent required by Section 162(m).
          (f) General.
          i. Consideration for Awards. Awards may be granted for no cash
consideration or for any cash or other consideration as may be determined by the
Committee or required by applicable law.
          ii. Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Company or any Affiliate. Awards granted in addition to or
in tandem with other Awards or in addition to or in tandem with awards granted
under any other plan of the Company or any Affiliate may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.
          iii. Forms of Payment under Awards. Subject to the terms of the Plan
and of any applicable Award Agreement, payments to be made to the Company or an
Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine, including, without limitation,
in cash, by authorizing a third party to sell Shares (or a sufficient portion
thereof) acquired upon exercise of an Award and to remit to the Company a
sufficient portion of the proceeds to pay for all the Shares acquired through
such exercise and any tax withholding obligations resulting from such exercise,
or by a combination thereof.
          iv. Term of Awards. The term of each Option and Stock Appreciation
Right, and the period during which the restrictions applicable to each Award of
Restricted Stock and Restricted Stock Units, shall be for a period not longer
than ten years from the date of grant.
          v. Committee Rules. The Committee shall have the authority to
promulgate rules and regulations to determine the treatment of a Participant’s
Awards under the Plan in the event of such Participant’s death, disability,
termination or breach of Section 9(f), and in the event of a change of control
of the Company. In addition, notwithstanding the rules and regulations
promulgated by the Committee and in effect from time to time and the terms of
any Award Agreement, the Committee shall have the right to

 



--------------------------------------------------------------------------------



 



extend the period for exercise of any Option or Stock Appreciation Right,
provided such extension does not exceed the term of such Option or Stock
Appreciation Right.
          vi. Deferral. The Committee may, in its discretion, (i) permit
selected Participants to elect to defer payments of some or all types of Awards
in accordance with procedures established by the Committee or (ii) provide for
the deferral of an Award in an Award Agreement or otherwise.
          vii. Dividends and Interest. Dividends or dividend equivalent rights
may be extended to and made part of any Award denominated in Shares or units of
Shares, subject to such terms, conditions and restrictions as the Committee may
establish. The Committee may also establish rules and procedures for the
crediting of interest on deferred cash payments and dividend equivalents for
deferred payments denominated in Shares or units of Shares.
          viii. Limits on Transfer of Awards. Except as otherwise provided by
the Committee, the terms of this Plan or the terms of an Award Agreement, (A) no
Award and no right under any such Award shall be transferable by a Participant
other than by will, by the laws of descent and distribution, or pursuant to a
domestic relations order, and (B) no Award or right under any such Award may be
pledged, alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate. Notwithstanding the foregoing, but subject
to Section 7(f)ix, the Shares underlying any Award may be transferred at any
time after such Shares are issued and no longer restricted.
          ix. Limits on Transfer of Shares. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made or legends to be placed on
the certificates for such Shares or other securities to reflect such
restrictions. If the Shares or other securities are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been admitted for trading on such securities exchange.
          x. Income Tax Withholding. In order to comply with all applicable
federal, state, local or foreign income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal,
state, local or foreign payroll, withholding, income or other taxes, which are
the sole and absolute responsibility of a Participant, are withheld or collected
from such Participant. In order to assist a Participant in paying all or a
portion of the applicable taxes to be withheld or collected upon exercise or
receipt of (or the lapse of restrictions relating to) an Award, the Committee,
in its discretion and subject to such additional terms and conditions as it may
adopt, may permit the Participant to satisfy such tax obligation by (A) electing
to have the Company withhold a portion of the Shares otherwise to be delivered
upon exercise or receipt of (or the lapse of restrictions relating to) such
Award with a Fair Market Value equal to the amount of such taxes or
(B) delivering to the Company Shares other than Shares issuable upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes. The election, if any, must be
made on or before the date that the amount of tax to be withheld is determined.
          xi. Company Redemption Right. Unless the applicable Award Agreement
provides otherwise, every Option and Stock Appreciation Right may be redeemed by
the Company in connection with the merger, consolidation, separation (including
a spin off or other distribution of stock or property), reorganization (whether
or not such reorganization comes within the meaning of such term in Section
368(a) of the Code) or partial or complete liquidation of the Company. The
redemption price for any Option redeemed by the Company shall be the Fair Market
Value of the Shares underlying such Option, less the exercise price of such
Option, and the redemption price for any Stock

 



--------------------------------------------------------------------------------



 



Appreciation Right redeemed by the Company shall be the Fair Market Value of the
Shares underlying such Stock Appreciation Right, less the strike price of such
Stock Appreciation Right. The redemption price, less any amount of federal or
state taxes attributable to the redemption that the Company deems it necessary
or advisable to pay or withhold, shall be paid in cash. Notwithstanding the
foregoing, if any Option or Stock Appreciation Right constitutes “nonqualified
deferred compensation” for purposes of Section 409A, and if the Company’s
redemption right under this Section 7(f)xi would cause such Option or Stock
Appreciation Right to be subject to excise tax under Section 409A, then the
Company’s redemption right under this Section 7(f)xi with respect to such Option
or Stock Appreciation Right shall be limited to those triggering events that
constitute a “change in ownership,” a “change in effective control” or a “change
in the ownership of a substantial portion of the assets” of the Company for
purposes of Section 409A.
8. Amendment and Termination; Corrections.
          (a) Amendments to the Plan. The Board of Directors of the Company may
amend, alter, suspend, discontinue or terminate the Plan, provided, however,
that, notwithstanding any other provision of the Plan or any Award Agreement,
prior approval of the stockholders of the Company shall be required for any
amendment to the Plan that: (i) requires stockholder approval under the rules or
regulations of the Securities and Exchange Commission, NASDAQ or other
securities exchange that are applicable to the Company; (ii) increases the
number of Shares authorized under the Plan, as specified in Section 5(a);
(iii) increases the limitations contained in Section 5(d); (iv) permits
repricing of Options or Stock Appreciation Rights, which is prohibited by
Section 4(a); (v) permits the award of Options or Stock Appreciation Rights at a
price less than 100 percent of the Fair Market Value of a Share on the date of
grant of such Option or Stock Appreciation Right, contrary to the provisions of
Sections 7(a)i and 7(b); or (vi) would cause Section 162(m) to become
unavailable with respect Awards granted under the Plan.
          (b) Amendments to Awards. Subject to the provisions of the Plan, the
Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively. Except as otherwise provided
in the Plan, the Committee may amend, alter, suspend, discontinue or terminate
any outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof. Notwithstanding the foregoing,
if any Award constitutes “nonqualified deferred compensation” for purposes of
Section 409A, and if the Company’s rights under this Section 8(b) would cause
such Award to be subject to excise tax under Section 409A, then the Company’s
rights under this Section 8(b) with respect to such Awards shall be limited to
the taking of only those actions that do not cause such Award to be subject to
excise tax under Section 409A.
          (c) Correction of Defects, Omissions and Inconsistencies. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent it shall deem desirable to implement or maintain the effectiveness
of the Plan.
9. General Provisions.
          (a) No Rights to Awards. No Eligible Person, Participant or other
person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.
          (b) Award Agreements. No Participant shall have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
duly executed on behalf of the Company and, if requested by the Company, signed
by the Participant.
          (c) No Rights of Stockholders. Except with respect to Restricted Stock
and Stock Awards, neither a Participant nor the Participant’s legal
representative shall be, or have any of the

 



--------------------------------------------------------------------------------



 



rights and privileges of, a stockholder of the Company with respect to any
Shares issuable upon the exercise or payment of any Award, in whole or in part,
unless and until the Shares have been issued.
          (d) No Limit on Other Compensation Plans or Arrangements. Nothing
contained in the Plan shall prevent the Company or any Affiliate from adopting
or continuing in effect other or additional compensation plans or arrangements,
and such plans or arrangements may be either generally applicable or applicable
only in specific cases.
          (e) No Right to Employment or Directorship. The grant of an Award
shall not be construed as giving a Participant the right to be retained as an
employee of the Company or any Affiliate, or a Director to be retained as a
Director, nor will it affect in any way the right of the Company or an Affiliate
to terminate a Participant’s employment or service as a Director at any time,
with or without cause. In addition, the Company or an Affiliate may at any time
dismiss a Participant from employment or service as a Director, free from any
liability or any claim under the Plan or any Award, unless otherwise expressly
provided in the Plan or in any Award Agreement.
          (f) Non-Competition; Confidentiality. A Participant will not, without
the written consent of the Company, either during his or her employment by the
Company or thereafter, disclose to anyone or make use of any confidential
information which he or she has acquired during his or her employment relating
to any of the business of the Company, except as such disclosure or use may be
required in connection with his or her work as an employee of Company. During a
Participant’s employment by Company, and for a period of two years after the
termination of such employment, he or she will not, either as principal, agent,
consultant, employee, stockholder or otherwise, engage in any work or other
activity in direct competition with the Company in the field or fields in which
he or she has worked for the Company. The non-competition agreement in this
Section 9(f) applies only to the extent that its application shall be permitted
by applicable law and reasonably necessary for the protection of the Company.
For purposes of this Section 9(f), a Participant shall not be deemed a
stockholder if the Participant’s record and beneficial ownership amount to not
more than one percent of the outstanding capital stock of any company subject to
the periodic and other reporting requirements of the Exchange Act.
          (g) No Guarantee of Tax Consequences. No person connected with the
Plan in any capacity, including, but not limited to, the Company and its
Affiliates and their directors, officers, agents and employees, makes any
representation, commitment, or guarantee that any tax treatment, including, but
not limited to, federal, state and local income, estate and gift tax treatment,
will be applicable with respect to the tax treatment of any Award, or that such
tax treatment will apply to or be available to a Participant on account of
participation in the Plan.
          (h) Indemnification. The Company shall indemnify and hold harmless
each member of the Board or the Committee and other persons connected with the
Plan in any capacity, including, but not limited to, the employees and directors
of the Company and its Affiliates performing services on behalf of the
Committee, against any liability, cost or expense arising as a result of any
claim asserted by any person or entity under the laws of any state or of the
United States with respect to any action or failure to act of such individuals
taken in connection with this Plan, except claims or liabilities arising on
account of the willful misconduct or bad faith of such Board member, Committee
member or individual.
          (i) Governing Law. The validity and construction of the Plan and all
determinations made and actions taken pursuant hereto, as well as any Agreement
made under it, to the extent that federal laws do not control, will be governed
by the laws of the State of New York, without giving effect to the principles of
conflicts of laws.
          (j) Severability. If any provision of the Plan or any Award is,
becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, then such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
purpose or intent of the Plan or the Award, such provision shall be stricken as
to such jurisdiction or Award, and the remainder of the Plan or any such Award
shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



          (k) Unfunded Plan. Insofar as it provides for Awards of cash, Shares
or rights thereto, this Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants who are entitled to cash, Shares
or rights thereto under this Plan, any such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Shares or rights thereto,
nor shall this Plan be construed as providing for such segregation, nor shall
the Company, the Board or the Committee be deemed to be a trustee of any cash,
Shares or rights thereto to be granted under this Plan. Any liability or
obligation of the Company to any Participant with respect to a grant of cash,
Shares or rights thereto under this Plan shall be based solely upon any
contractual obligations that may be created by this Plan and any Award
Agreement, and no such liability or obligation of the Company shall be deemed to
be secured by any pledge or other encumbrance on any property of the Company.
None of the Company, the Board or the Committee shall be required to give any
security or bond for the performance of any obligation that may be created by
this Plan.
          (l) Code Section 409A Compliance. The Company intends that any Awards
under the Plan satisfy the requirements of Section 409A to avoid the imposition
of excise taxes thereunder. If any provision of the Plan or an Award Agreement
would result in the imposition of an excise tax under Section 409A, that
provision will be reformed to avoid imposition of the excise tax and no action
taken to comply with Section 409A shall be deemed to impair a benefit under the
Plan or an Award Agreement.
          (m) References. Unless otherwise indicated, all references to
“Sections” contained herein are references to Sections of this Plan.
          (n) Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

 